Title: To James Madison from John Armstrong, 3 July 1805
From: Armstrong, John
To: Madison, James


          
            Sir,
            Paris 3 July 1805.
          
          Before the receit of your letter of the 5th. of March, I had drawn a few Bills which were made payable at sight. This mode was adopted under a beleif of it’s greater conformity to the provisions of the Convention, than that of paying at different dates and long intervals; and from my not having the smallest suspicion, that any embarrasment would have followed to the Treasury or the Banks. I have since under some degree of obstruction, as well from the claimants as the Government, accomodated the drafts as nearly as possible to your first suggestion; dividing the credits, in most cases, into four parts, and drawing one fourth at sight, 1 Do, at 30, 1 Do, at 60 and the remaining fourth at 90 days. The exceptions to this rule are few and made up of small demands for which I have taken the mean of 45 days. This arrangement will I hope be satisfactory. It was all I could effect without a controversy, doubtful in its issue and unpleasant in it’s temper, and which, on many other accounts, I wished to avoid. The amount already drawn and which (from Mr. Marbois absence) cannot be encreased for a month to come, is about ten millions of francs. I send herewith a list of the bills; reserving the vouchers untill some safe and direct conveyance to the United States shall present itself.
          Of the case mentioned in your letter of the 26th. of March and transmitted to Mr. Livingston in October 1803, I have neither seen nor heard anything. No papers of the late Minister have been left with me, and Mr. Skipwith’s memory does not supply the defect. Everingham’s Memorial has been handed to the Agent of claims—but, being entirely unsupported by proofs, no step can be taken with regard to it, except meerly to have it placed on the rolls of the Tribunal. Mr. Skipwith has written to Mr. Everingham instructing him in the kind and degree of evidence necessary to the farther prosecution of the cause.
          I have lost no opportunity of presenting as favourably as I could and as the policy itself deserved, the “Act for the Clearance of Merchant Armed vessels.” Of this Law, the estimate formed here is tolerably correct. They admit the restriction to have been carried as far as was consistent with our interests or our rights, and as such, receive it as sufficient evedence of the friendly dispositions of the Government—but at the same Time they anticipate outrages of it which, they say, we cannot prevent, and Which will go far to destroy its effect. On this head I make no promises, believing it to be the safest course to permit both parts of Their creed to remain undiminished. On the return of Mr. Talleyrand I shall resume the subject generally, but With little hope of getting Any other answer than—“Have your Government received the propositions suggested last winter? Do they approve the idea on which they were founded?”
          Mr. Monroe’s return to this place and the facility with which he Will now be able to communicate our common views & knowlege, Makes it unnecessary for me to say much on the turn his late negociation has taken. In it’s relation to this Country, there is no Shade of difference in our opinions; and so little in the Course to be persued with regard to Spain, that it is scarcely worth noting. The whole may be reduced to this, that, instead of assailing the Spanish posts in West Florida or even indicating an intention to do so, I would, (from motives growing more peculiarly out of the Character of the Emperor) restrict the operation to such as may have been established in Louisiana. This, with some degree of demonstration that we meditate an embargo on our commercial intercourse with Spain and her colonies, would compel this Government to interpose promptly and efficiently and with dispositions to prevent the quarrel from going farther.
          You will have heard through the public papers that Genoa has become a part of France—Parma Placentia &c. are also to be added to the masse—Switzerland will have the same fate and Batavia, it is said, is only to preserve her name, as a province of the Empire.
          Of the Allied fleet, we know nothing certainly. The most probable Conjecture now is, that Trinidad or Jamaica is their destination. Nothing can exceed the activity (unless it be the expence) employed in the Ports of the Channel, & the return of the fleet will probably be the Signal for a descent upon England.
          The English Alliances on the Continent go on slowly—Russia and Austria, like old Frederick of Prussia on another occasion, wish to see her (England) throw sixes before they take their stand at the table. With the highest respect, I have the honor to be, Sir, Your Most Obedient & very humble servant
          
            John Armstrong.
          
        